                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                  v.                            Criminal No. 16-526 (FAB)

RICARDO ALBERTO
VILLA-GUILLÉN [8],

     Defendant.


                                OPINION AND ORDER

BESOSA, District Judge.

     Before      the    Court     is   defendant       Ricardo    Villa-Guillén

(“Villa”)’s motion for judgment of acquittal pursuant to Federal

Rule of Criminal Procedure 29 (“Rule 29”).                  (Docket No. 648.)

Villa also moves for a new trial pursuant to Federal Rule of

Criminal Procedure 33 (“Rule 33”).             Id.   For the reasons set forth

below, Villa’s motions are DENIED.

I.   Background

     On   June    23,    2017,    a    grand    jury   returned    a   one-count

superseding indictment charging Villa, José Herrera-Olavarría,

Richard Rodríguez-Heredia, Luis Rodolfo Mejía, Emilio González-

Espinal, Cessy Martínez-Lantigua, Humberto Concepción-Andrades,

and Richard Guerrero with conspiracy to possess with intent to

distribute at least five kilograms of cocaine, in violation of 21
Criminal No. 16-526 (FAB)                                                       2

U.S.C. section 846.       (Docket No. 120.) 1        The conspiracy occurred

between 2009 and December of 2012.            Id. at p. 1.       After a five-

day trial, the jury convicted Villa.          (Docket No. 625.)       The facts

are set forth in the light most favorable to the jury’s verdict

and in a manner consistent with the trial record.                United States

v. Valerio, 676 F.3d 237, 240 (1st Cir. 2012); United States v.

Polanco, 634 F.3d 39, 40 (1st Cir. 2011).

    A. The Drug-Trafficking Organization

      Villa   and   his   cohorts   established      a     sophisticated   drug-

trafficking organization (“DTO”) for the purpose of exporting

controlled substances from Puerto Rico to the continental United

States.   José Herrera-Olavarría (“Herrera”) assumed a leadership

position within the DTO hierarchy.        (Docket No. 635 at p. 74.)          He

controlled    the    drug-trafficking    route       and    hired   “mules”   to

transport cocaine on commercial flights.          Id. at p. 31.       The mules

earned $500 per kilogram for this service.               Id. at p. 15.

      “Investors,”    including     Herrera    and    Villa,    purchased     the

“material that [became] cocaine.”       Id. at p. 48.         The DTO concealed




1 Villa’s codefendants pled guilty. (Docket Nos. 188, 247, 268, 293, 416 and
434). Emilio González-Espinal, Luis Rodolfo Mejía, Richard Rodríguez-Heredia,
and Humberto Concepción-Andrades received sentences ranging from 60 to 168
months imprisonment.   (Docket Nos. 234, 378, 516 and 521.)     José Herrera-
Olavarría, Cessy Martínez-Lantigua, and Richard Guerrero are awaiting
sentencing. (Docket Nos. 668, 684 & 687.)    Cessy Martínez-Lantigua and José
Herrera-Olavarría were married during the course of the conspiracy. (Docket
No. 635 at p. 29.)
Criminal No. 16-526 (FAB)                                                      3

approximately 20 to 25 kilograms of cocaine from various investors

in individual suitcases.            Id. at pp. 46 & 48.     A single kilogram

of cocaine garnered between $30,000 to $32,000 on the black market.

Id. at p. 62.

          To avoid detection by law enforcement, the DTO enlisted

the     assistance    of    corrupt    airline   and    government    employees.

Passengers departing from the Luis Muñoz Marín Airport are required

to place their luggage through “agricultural scanners.”                Id. at p.

33. 2   An agricultural sticker would then be affixed on the luggage,

signaling that the suitcase and carry-on items are approved for

flight.     Id. at p 32.         As a security measure, the USDA alternates

the color of this sticker every day.              Id.     On the morning of a

“job,” Herrera obtains the daily agricultural sticker from an

airport employee.          Id. at p. 30.    Herrera transfers the suitcase

and agricultural sticker to a mule.              Id. at p. 34.       Once at the

airport, the agricultural sticker would be placed on the suitcase,

and a pre-positioned “watcher” would call a corrupt Delta Airlines

(“Delta”) employee to describe the mule’s appearance and clothing.

Id. at p. 34.        The corrupt Delta employee would then receive the

suitcase from the mule, who had been identified to him, at the

check-in counter.          Id.      A TSA agent, also on the DTO payroll,


2 All luggage destined from Puerto Rico to the continental United States is
required to be checked by United States Department of Agriculture (“USDA”)
personnel before it is allowed on a flight.
Criminal No. 16-526 (FAB)                                                           4

would subsequently permit the cocaine to pass through the X-ray

machine     without    alerting    the    Puerto   Rico        Police    Department

(“PRPD”) or the Drug Enforcement Agency (“DEA”).                   Id.     Once the

Delta employee ensured that the suitcase was on the airplane, he

would signal the mule to board.           Id. at p. 35.

          Once in New York, a taxi driver transports the mule and

the suitcases to a hotel for $400.             (Docket No. 364 at pp. 135-

136.) Various “buyers” purchase the cocaine at the hotel. (Docket

No. 635 at p. 51.)         The mules return to Puerto Rico with drug

proceeds.      Id. at p. 36.    From 2009 through December of 2013, the

DTO performed one to two “jobs” per month.                 Id. at p. 35.          The

investors made a profit of approximately $10,000 for each kilogram

of cocaine.      Id. at p. 50.

  B. Villa’s Participation in the Drug-Trafficking Organization

       Villa   and    Herrera   “grew    up   together    in    the     same   ward,”

maintaining a friendship into adulthood.                 (Docket No. 635 at p.

30.)    Herrera initially hired Villa as a mule.                   Id. at p. 48.

Villa transported between 20 to 25 kilograms of cocaine from Puerto

Rico to New York on three occasions.               Id.     Subsequently, Villa

“recruited mules” and “act[ed] as a watcher,” solidifying his role

within the DTO.        Id. at p. 52.      He also invested in “one or two

kilos [of cocaine on] at least five trips.”               Id. at p. 49.
Criminal No. 16-526 (FAB)                                                5

  C. Stolen Proceeds and Confiscated Cocaine

     Herrera, Villa, and other members of the DTO experienced

significant financial loss.    Cocaine and large sums of money were

stolen or seized on three occasions.

     1. Law Enforcement Officers Seized 15 Kilograms of Cocaine
        from a Mule in New York

        Herrera    often   hired     taxi     driver   Harold   Domínguez

(“Domínguez”) to retrieve mules from the John F. Kennedy Airport.

(Docket No. 634 at p. 140.) Domínguez recommended that his friend,

Arnold López-Cabrera (“López”), sell cocaine in New York on behalf

of the DTO.   Id. at p. 134.   Herrera acquiesced, permitting López

to sell three kilograms of cocaine.         (Docket No. 635 at p. 54.)   A

buyer   purportedly    stole   the     cocaine     from   López.       Id.

Consequently, Herrera demanded that López work as a mule to “pay

off his debt.”    Id.; Docket No. 634 at p. 134.       Working as a mule,

López then flew from Puerto Rico to New York with 15 kilograms of

cocaine, two of which “belonged” to Villa as an investor.          Id. at

pp. 55 & 58.      The DEA and New York Police Department (“NYPD”)

officers arrested López when he arrived at the John F. Kennedy

Airport, seizing the 15 kilograms of cocaine.          Id. at p. 57.

     2. The Stolen $250,000

        Herrera requested two mules in New York to “do [him] a

favor” by transporting $250,000 to Puerto Rico.           (Docket No. 635
Criminal No. 16-526 (FAB)                                                  6

at p. 60.)    Of this amount, approximately $30,0000 “belonged” to

Villa, the proceeds of the cocaine of which he had invested. Id.

at p. 62.    According to the two mules, the suitcases containing

the $250,000 traveled on “another flight” and were empty upon

arrival.    Id.   Herrera, Villa, the two mules and others then met

to discuss the theft.       Id. at p. 61.   “Things got a little bit hot

. . . [because the investors] had doubt that the money hadn’t been

stolen.”    Id. at p. 62.    Villa suggested that the mules should die

“because of this loss.”       Id. at p. 63.       Herrera rejected Villa’s

advice, however, “[giving them] the benefit of the doubt.”           Id.

     3. Law Enforcement Officers Seize $296,014 from Villa in
        Florida

       Guillermo     Salas     (“Salas”),     a    government   informant,

notified the DEA that a person “interested in buying kilos of

cocaine” contacted a confidential source in Colombia.           (Docket No.

634 at pp. 94 & 117.)         Salas contacted Villa, the prospective

buyer, to arrange the transaction.          Id. at p. 96.       Three days

later, Villa instructed Salas to meet him at the Dolphin Mall in

Doral, Florida.      Id.      At this meeting, Villa and two other

individuals showed Salas a large sum of United States currency.

Id. at p. 97.     The DEA recorded Villa’s meeting with Salas.         Id.

at p. 99.     These recordings were not, however, introduced into

evidence by the United States.       Id. at pp. 100—102.
Criminal No. 16-526 (FAB)                                           7

          Pursuant to the DEA’s instruction, Salas requested that

Villa retrieve the cocaine at a warehouse.       Id.   Twenty minutes

later, Miami-Dade Police Department (“MDPD”) officer Guillermo

Cuba (“Cuba”) stopped Villa and his associates for an improper

lane change.     Id. at p. 109.   A contraband detection dog present

at the scene alerted to the presence of narcotics.     Id. at p. 111.

Cuba seized $296,014 “in quick-count bundles, which is normal for

drug trafficking/money laundering activity.”     Id. at p. 118.

  D. Villa’s Letter to the Court

        The Court received a handwritten letter from Villa on May 13,

2019.     (Docket No. 498.)   At trial, the jury received a redacted

version of this letter, stating in pertinent part:

     Honorable Judge Besosa, I extend the most cordial
     greetings to all the personnel of the courtroom you so
     well preside. I am writing you this letter amidst the
     legal proceedings I am facing.    In many occasions, I
     have expressed my desire to reach an agreement with the
     Government. I am in the best disposition to make a fair,
     reasonable and intelligent agreement to agree and take
     the best decision regarding the same.

Docket No. 636 at p. 47.)         The Court took judicial notice of

Villa’s letter, but instructed the jury that “the final decision

whether or not to accept it is for you to decide.”      Id. at p. 48.
Criminal No. 16-526 (FAB)                                                     8

II.   The Motion for Judgment of Acquittal

      Villa moves for a judgment of acquittal, contending that the

“evidence does not support [his] conviction.”              (Docket No. 648 at

p. 25.)    The United States responded.        (Docket No. 671.)

      A. Rule 29 Legal Standard

          A court may set aside a jury’s guilty verdict and enter a

judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.              See Fed. R. Crim. P. 29.

In reviewing a motion for judgment of acquittal, a court must

consider    the    evidence    “in   the   light    most   favorable    to   the

prosecution” and determine whether the “body of proof, as a whole,

has sufficient bite to ground a reasoned conclusion that the

government proved each of the elements of the charged crime beyond

a reasonable doubt.”          United States v. Lara, 181 F.3d 183, 200

(1st Cir. 1999) (citations omitted).

      Rule 29 motions require a court to “take into account all

evidence,    both    direct    and   circumstantial,       and   [to]   resolve

evidentiary conflicts and credibility disputes in favor of the

jury’s verdict.”      United States v. Valerio, 676 F.3d 237, 244 (1st

Cir. 2012).       The First Circuit Court of Appeals has called this

sufficiency of evidence challenge “a tough sell,” United States v.

Polanco, 634 F.3d 39, 45 (1st Cir. 2011), observing that defendants

seeking acquittal on this basis “face an uphill battle.”                 United
Criminal No. 16-526 (FAB)                                                      9

States v. Pérez-Meléndez, 599 F.3d 31, 40 (1st Cir. 2010); accord

United States v. Hatch, 434 F.3d 1, 4 (1st Cir. 2006) (referring

to the sufficiency of evidence burden as a “daunting hurdle[]”)

(internal quotation marks omitted).

       While the sufficiency of the evidence is at the heart of the

Rule 29 inquiry, deference to the jury’s verdict controls the

Court’s analysis.     To uphold the jury’s guilty verdict, the Court

need   only   determine    that   the   conviction    “finds   support    in   a

plausible rendition of the record.”          See, e.g., United States v.

Shaw, 670 F.3d 360, 362 (1st Cir. 2012).             Ultimately, Villa must

establish that “the evidence is so scant that a rational factfinder

could not conclude that the government proved all the essential

elements of the charged crime beyond a reasonable doubt.”                United

States v. Vázquez-Soto, 939 F.3d 365, 371 (1st Cir. 2019).

       B. The Evidence is Sufficient to Sustain Villa’s Conviction

           Villa maintains that a judgment of acquittal is warranted

for two reasons.    First, he alleges that the United States failed

to present sufficient evidence to sustain a finding of guilt beyond

a reasonable doubt.       (Docket No. 648 at pp. 25—29.)       Second, Villa

attacks the credibility of cooperating witnesses.                 Id.      Both

arguments are unavailing.
Criminal No. 16-526 (FAB)                                                                 10

            1. Villa Fails to Address the Record in Its Entirety,
               Focusing Narrowly on Evidence Omitted at Trial

                Villa’s travel records and audio recording from his

meeting with Salas are absent from the trial record.                           Id. at pp.

24—26.     He argues that the omission of this evidence warrants

judgment of acquittal. Id.            In doing so, Villa presents a myopic

view of the record, relying on the absence of specific evidence

rather than addressing the totality of the proof offered at trial.

See United States v. Rivera-Rodríguez, 617 F.3d 581, 599 (1st Cir.

2010) (“The fact that the government did not present certain kinds

of evidence does not necessarily mean there was insufficient

evidence    for      conviction.”)      (internal      citation          and    quotation

omitted); United States v. Ayala-García, 574 F.3d 5, 12 (1st Cir.

2009) (“We consider the evidence in its totality, not in isolation,

and the government need not negate every theory of innocence.”).

                Herrera,      the    “main   leader”       of    the     DTO,    provided

detailed    testimony         regarding      Villa’s       participation            in   the

conspiracy.      (Docket No. 635; Docket No. 636 at p. 15.)                      The jury

observed    a    photo   of    Villa,     Herrera     and       others    at    a    social

gathering, constituting corroborating evidence that the men knew

each other.      (Docket No. 635 at pp. 80—81.)             The seizure of fifteen

kilograms       of   cocaine    in    New    York    and    $296,014       in       Florida

substantiates the trial testimony.                  The United States need not
Criminal No. 16-526 (FAB)                                                      11

introduce Villa’s plane ticket and baggage claim to prove that he

smuggled cocaine to New York.         Salas’ testimony established that

Villa   attempted    to   purchase   11    kilograms     of   cocaine   from   a

Colombian drug broker.      The omitted audio recording may have been

sufficient, but was not necessary to prove this fact.               See United

States v. Gamache, 156 F.3d 1, 8 (1st Cir. 1998) (“The government

need not produce direct evidence to meet its burden of proof:

circumstantial      evidence,   if   it   meets    all   other   criteria      of

admissibility, is just as appropriate as direct evidence and is

entitled to be given whatever weight the jury deems it should be

given under the circumstances within which it unfolds.”); United

States v. Caraballo-Rodríguez, 726 F.3d 418, 431 (3d Cir. 2013)

(“A case can be built against the defendant grain-by-grain until

the scale finally         tips.”)    Defense counsel questioned Salas

regarding the audio recording on cross-examination, casting doubt

on the attempted drug transaction.            (Docket No. 634 at p. 99.)

The jury nevertheless convicted Villa. (Docket No. 625.) The Court

will not disturb the jury’s verdict. Accordingly, the trial record

sufficiently   demonstrated     that      Villa   conspired    to   distribute

cocaine despite the omitted airline records and DEA recordings.

          2. Witness Credibility

             Villa also challenges his conviction by impugning the

credibility of government witnesses.          (Docket No. 648 at pp. 25—
Criminal No. 16-526 (FAB)                                          12

29.)   He claims that Salas testified “in his pecuniary interest to

maintain himself useful by giving information to the DEA.”     Id. at

p. 25.   Herrera and Domínguez cooperated with the United States,

Villa argues, “to get a lower sentence.”      Id. at p. 26.   Defense

counsel cross-examined Salas, Herrera, and Domínguez, exposing

potential biases and incentives to implicate Villa.           Indeed,

Herrera conceded that he “signed a cooperation agreement with the

prosecution . . . to get a lower sentence.”    (Docket No. 636 at p.

41.)   Credibility assessments are within the province of the jury.

United States v. Santos-Soto, 799 F.3d 49, 57 (1st Cir. 2015) (“We

do not assess the credibility of a witness, as that is the role

reserved for the jury.”).     The Court is “not a thirteenth juror,

much less is he a super-juror whose views of credibility could

override the jury’s verdict.”    United States v. Freeman, 208 F.3d

332, 343 (1st Cir. 2000) (citation and internal quotation omitted).

The jury appraised and accepted Salas, Herrera and Domínguez’s

testimony, rejecting Villa’s contention that he “was not a member

of the drug trafficking organization.”    (Docket No. 637 at p. 43.)

It is not the Court’s role to weigh the witness’s credibility in

resolving a Rule 29 motion.     Because a plausible rendition of the

record supports Villa’s conviction, his motion for a judgment of

acquittal is denied.
Criminal No. 16-526 (FAB)                                                           13

III. The Motion for a New Trial

       Villa also requests the “celebration of a new trial” because

the Court allegedly committed a myriad of errors.                  (Docket No. 628

at pp. 1—21.)

       A. Rule 33 Legal Standard

             The Court “may vacate any judgment and grant a new trial

if the interest of justice so requires.”                 Fed. R. Crim. P. 33(a).

Rule    33    motions    are     “sparingly”      granted    and    only    when    “a

miscarriage of justice would otherwise result.”                 Fed. R. Crim. P.

33(b); United States v. Del-Valle, 566 F.3d 31, 38 (1st Cir. 2009)

(internal citation and quotation marks omitted).                    Disposition of

Villa’s      motion    for   a   new    trial    is   “committed    to     the   sound

discretion of the district court.”               United States v. Wright, 937

F.3d 8, 34 n.5 (1st Cir. 2019) (citation omitted).

             The Court possesses “greater latitude in considering a

motion for a new trial than it does in considering a motion for

acquittal.”         United States v. Merlino, 592 F.3d 22, 33 (1st Cir.

2010).        For    instance,    the    Court    may    evaluate    “whether      its

evidentiary rulings at trial were correct.”                    United States v.

Dimasi, 810 F. Supp. 2d 347, 362 (D. Mass. 2011) (citing United

States v. Wilkerson, 251 F.3d 251, 279 (1st Cir. 2001)).                         A new

trial is inappropriate, however, when the evidentiary error is

harmless.      Wilkerson, 251 F.3d at 280.              Harmless error is “[a]ny
Criminal No. 16-526 (FAB)                                                14

error, defect, irregularity or variance that does not affect

substantial rights.”       Fed. R. Crim. P. 52(a).

     B. A New Trial is Not Warranted

          Villa argues that a new trial is necessary because: (1)

the Court permitted the United States to introduce the $296,014

seized in Florida; (2) the Court denied Villa’s request to provide

the jury with a multiple conspiracy instruction; (3) the jury

convicted Villa without a paid informant instruction; (4) the Court

erred by precluding impeachment by omission during the cross-

examination of Domínguez; (5) the Court improperly limited the

scope of Herrera’s cross-examination; and (6) the Court erred in

allowing    the   United   States    to   introduce   Villa’s   handwritten

letter.     (Docket No. 648 at pp. 1—21.)             These arguments are

unavailing.

          1. The Seizure of $296,014 in Florida

            Villa asserts that the Court erroneously permitted the

United States to introduce evidence pertaining to the attempted

drug transaction in Florida.        Id. at pp. 2—6.   He moved to suppress

this evidence before trial, arguing that the MDPD seized the

$296,014 in violation of the Fourth Amendment.          (Docket No. 526.)

The Court denied Villa’s motion to suppress, holding that he failed

“to establish a reasonable expectation of privacy in the area

searched or the items seized.”            United States v. Villa-Guillén,
Criminal No. 16-526 (FAB)                                        15

394 F. Supp. 3d 196, 201 (D.P.R. 2019) (Besosa, J.).

          At trial, defense counsel objected to evidence of the

$296,014 seizure.    (Docket No. 634 at pp. 114—119.)   In addition

to the Fourth Amendment argument, Villa asserted that this evidence

“is not relevant to the case inasmuch as there has been no link of

this matter to the actual facts of what is charged” in the

indictment.     (Docket No. 634 at p. 115.)    The Court overruled

Villa’s objection.

          Evidence is relevant if “it has any tendency to make a

fact more or less probable than it would be without the evidence

[and] the fact is of consequence in determining the action.”   Fed.

R. Evid. 401.    Federal Rule of Evidence 403 (“Rule 403”) requires

the exclusion of “relevant evidence if its probative value is

substantially outweighed by a danger of . . . unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.”       Fed. R.

Evid. 403; see also United States v. Varoudakis, 233 F.3d 113, 122

(1st Cir. 2000) (internal citations omitted).    The First Circuit

Court of Appeals has emphasized that Rule 403 protects “against

unfair prejudice, not against all prejudice.”     United States v.

Whitney, 524 F.3d 134, 141 (1st Cir. 2008) (emphasis added); see

also United States v. Bauzó-Santiago, 51 F. Supp. 3d 198, 199

(D.P.R. 2014) (Besosa, J.) (“In balancing the scales of Rule 403,
Criminal No. 16-526 (FAB)                                                         16

it is important to note that only unfair prejudice is to be

avoided, as by design all evidence is meant to be prejudicial”)

(citation and internal quotation omitted).              Pursuant to Rule 403,

trial courts possess “considerable latitude in determining whether

to admit or exclude evidence.”             Santos v. Sunrise Medical, 351

F.3d 587, 592 (1st Cir. 2003) (internal citations omitted).                     When

the balance between the probative value and unfair prejudice of

contested evidence is close, “Rule 403 tilts the balance in favor

of admission.”        Whitney, 524 F.3d at 141 (internal citations

omitted).

       Villa argues that the $296,014 seizure is irrelevant because

the conspiracy set forth in the indictment pertained exclusively

to the transportation of cocaine from Puerto Rico to New York.

(Docket No. 648 at p. 8.)        The Court disagrees.

       Villa   misconstrues      the     allegations     set     forth    in    the

superseding    indictment.       The     superseding    indictment       does    not

restrict the scope of the conspiracy to the transportation of

cocaine from Puerto Rico to New York.            (Docket No. 120.)        Rather,

the    superseding    indictment       alleges   that   Villa    and     his    “co-

conspirators traveled on commercial flights that departed from the

Luis    Muñoz-Marín    Airport     in    Caroline,      Puerto    Rico    to     the

continental United States with kilograms of cocaine concealed
Criminal No. 16-526 (FAB)                                                17

inside suitcases.”        Id. at pp. 2—3.          Indeed, the superseding

indictment makes no mention of “New York.”

      The Florida incident occurred in March of 2012, during the

timeframe of the conspiracy.         (Docket No. 120; Docket No. 634 at

p. 93.)      That Villa attempted to purchase 11 kilograms of cocaine

with thousands of dollars in cash is probative of his intent both

to invest in cocaine, and actually distribute it.             Consequently,

the Court stands by its decision regarding the admission of the

$296,014 seizure.

          2. The Multiple Conspiracy Instruction

             Villa contends that the “Court erred by not providing

the jury [with a] multiple conspiracy instruction.”             (Docket No.

648 at p. 9.)      He speculates that the jury conflated the alleged

conspiracy to purchase cocaine in Florida with the conspiracy to

transport cocaine from Puerto Rico to New York.           Id.

             A multiple conspiracy instruction serves to quell the

“concern [that] jurors will be misled into attributing guilt to a

particular defendant based on evidence presented against others

who   were    involved   in   a   different   or   separate   conspiratorial

scheme.”     United States v. Camacho, 851 F.3d 81, 86 (1st Cir. 2017)

(citation and quotation omitted).        This instruction is appropriate

if, “on the evidence adduced at trial, a reasonable jury could

find more than one such illicit agreement, or could find an
Criminal No. 16-526 (FAB)                                              18

agreement different from the one charged.”            United States v.

Brandon, 17 F.3d 409, 449 (1st Cir. 1994).            When the evidence

“overwhelmingly   demonstrate[es]”   guilt,   a     multiple   conspiracy

instruction is superfluous.    United States v. Hansen, 434 F.3d 92,

101 (1st Cir. 2006) (holding that the “district court did not

commit plain error [in refusing to provide a multiple conspiracy

instruction] as a reasonable jury could not have found more than

one illicit agreement or an agreement different from the one

charged”).

          The First Circuit Court of Appeals’ decision in United

States v. Balthazard is illustrative. 360 F.3d 309 (1st Cir. 2004).

The trial court provided the following instruction:

     [Defendants are guilty only if the United States proves
     beyond a reasonable doubt] that the agreement or
     conspiracy specified in the indictment, and not some
     other agreement, or agreements existed, between at least
     two people to manufacture, possess, or distribute 1,000
     or more marijuana plants.

Id. at 316.   The defendant requested that the instruction further

specify that “the question of whether there is a single conspiracy

or multiple conspiracies is one of fact for the jury.”          Id.   The

trial court denied the defendant’s request.           In affirming this

decision, the Balthazard court held that the proposed “instruction

adds little to the court’s instruction.”      Id.

          Villa’s   argument   regarding   the      multiple   conspiracy
Criminal No. 16-526 (FAB)                                                  19

instruction is flawed for three reasons.                First, as discussed

above, the charged conspiracy was not geographically limited to

exportation of cocaine from Puerto Rico to New York.

            Second,   the   instruction     that   Villa     requested    was

substantially incorporated into the Court’s instructions to the

jury.   The Court instructed the jury that:

     To find the Defendant guilty of conspiracy to distribute
     cocaine with the intention of distributing it to other
     persons, you must be convinced that the Government has
     proven . . . beyond a reasonable doubt . . . that the
     agreement specified in the superseding indictment, and
     not some other agreement or agreements, existed between
     at least two people, not necessarily including the
     Defendant, to possess with intent to distribute cocaine
     . . . In determining whether the Defendant was a member
     of the conspiracy, you should consider only his acts and
     statements.    He cannot be bound by the acts or
     declarations of other participants unless it is
     established that a conspiracy existed and that he was
     one the its members.

(Docket No. 637 at p. 13) (emphasis added). 3            Villa proposed the

following instruction: “[I]f the [jury finds] that the conspiracy

charged did not exist, then you must return a not guilty verdict,

even though you may find that some other conspiracy existed.”             Id.

at p. 25.

     Like the trial court in Balthazard, this Court instructed the

jury that it could not convict Villa for an uncharged conspiracy.




3 Villa did not present evidence or testify at trial.    (Docket No. 636 at p.
54.)
Criminal No. 16-526 (FAB)                                                     20

(Docket No. 637 at p. 13.)      The instruction requested by Villa was

redundant.   The Court’s refusal to use the exact wording proposed

by Vila is no reason to grant a new trial.            See United States v.

Berríos-Bonilla, 833 F.3d 25, 32 (1st Cir. 2016) (holding that the

court’s rejection of language proposed by the defendant was not

error   where    “the     proposed     instruction     was     substantially

incorporated into the instructions the district court gave”).

     Finally,    the    evidence     overwhelmingly    proved    that   Villa

conspired to possess with intent to distribute cocaine, that he

did so as a mule, a watcher and ultimately as an investor.

Accordingly,    the    risk   that   the   jury   convicted     Villa   for    a

conspiracy other than the one charged in the indictment is an

unsubstantiated presumption.

        3. The Paid Informant Instruction

          Villa avers that the Court erred by denying his “request

for [a] paid informant instruction when it was supported by the

facts of the case.”      (Docket No. 658 at p. 12.)           He argues that

Salas “receives an enormous monetary benefit from the government,

which in turn creates a significant motive for him to develop cases

[and] provide testimony.”        Id. at pp. 11—12.      At trial, defense

counsel “[stated] for the record that [Villa] requested a paid

informant instruction.”       (Docket No. 637 at p. 24.)        Villa failed,

however, to submit a proposed instruction or expound on this
Criminal No. 16-526 (FAB)                                              21

perceived deficiency.

            The Court informed the jury about its duty to assess

witness credibility.    In relevant part, the Court instructed the

jury that:

       You do not have to accept the testimony of any witness,
       no matter who presented the witness, if you find that
       the witness is not credible.      You must decide which
       witnesses to believe and which facts are true . . . You
       may want to take into consideration such factors as the
       witness’ conduct and demeanor while testifying, any
       apparent motive or bias that they may have displayed,
       any interest you may discern that they may have in the
       outcome of the case, any prejudice they may have shown,
       their opportunities for seeing and knowing the things
       about which they have testified, the reasonableness or
       unreasonableness of the events that they have related to
       you in their testimony, and any other fact of
       circumstance disclosed by the evidence that tends to
       corroborate or contradict their versions of the events.
       The fact that a witness is employed by a Government does
       not by itself entitle such witness’ testimony to be given
       more or less weight or credence than that of any other
       witness.     You are to judge the credibility of all
       witnesses fairly and reasonably, and you may consider
       any interest that each of them may have in the outcome
       of the case in determining the weight to be given to
       their testimony.

(Docket No. 637 at pp. 10—11) (emphasis added).             An additional

paid   informant   instruction   is   unnecessary.   See,   e.g.,   United

States v. Griffin, 525 F.3d 71, 80 (1st Cir. 2008) (holding that

“it is unlikely the court committed error simply by failing to

include [the proposed jury instruction].        The court had already

communicated this point” to the jury).          Consequently, Villa’s

argument regarding the paid informant instruction is meritless.
Criminal No. 16-526 (FAB)                                                    22

          4. The Cross-Examination of Harold Domínguez

             Villa argues that his “Sixth Amendment and Due Process

rights were hampered by the Court’s denial to allow the defense to

cross examine on Domínguez’s omissions” at trial.             (Docket No. 648

at p. 15.)    Witness credibility is subject to impeachment pursuant

to Federal Rule of Evidence 613, applicable “when two statements,

one made at trial and one made previously, are irreconcilably at

odds.”    Fed. R. Evid. 613; United State v. Richardson, 515 F.3d

74, 84 (1st Cir. 2008).

             The First Circuit Court of Appeals has held that prior

statements that omit “details in a witness’s trial testimony are

inconsistent if it would have been ‘natural’ for the witness to

include the details in the earlier statement.”              United States v.

Meserve, 271 F.3d 314, 320-21 (1st Cir. 2001).              The standard for

impeachment by omission is “an elastic one, because the naturalness

of a witness’s decision not to include certain information in an

earlier    statement   may    depend   on    the    nuances   of    the   prior

statement’s context, as well as the witness’s own loquacity.”              Id.

at 312 (internal citation and quotation omitted).              The propriety

of   allowing   impeachment    by   omission       “lies   within   the   sound

discretion of the district court.”          Umdemba v. Nicoli, 237 F.3d 8,

18 (1st Cir. 2001); Meserve, 271 F.3d at 312 (holding that “the

district court did not abuse its wide discretion by refusing to
Criminal No. 16-526 (FAB)                                              23

allow   [the   defendant]   to   cross-examine   Grant    regarding   the

omission from her grand jury testimony of certain details about

which she testified at trial”).

           Defense counsel attempted to impeach Domínguez with an

alleged omission in his grand jury testimony.      (Docket No. 634 at

pp. 164—170.)    At the grand jury proceeding, the United States

asked Domínguez: “How do you know [Villa?]”              Id. at p. 164.

Domínguez answered: “[Villa] was sent as a mule to get some money

. . . approximately only once.”     Id. at p. 164.

           Defense counsel asked Domínguez at trial: “[Y]ou did not

say that [Villa] was – that you saw him with narcotics.       You didn’t

right?”   Id. at pp. 166—67.     The following conversation occurred

at sidebar:

     Defense Counsel: Okay, Your Honor. Let me say this: He
     was asked – this is a particular thing that [Domínguez]
     says, that he was a mule. He was asked about that. And
     that [Villa] took kilos. And he already says he was a
     mule to get money. Not kilos. And that’s important.
     So I can ask him that he really said that he moved kilos
     because it’s right here. He said [Villa’s] a mule to
     get money. He didn’t say he’s a mule to get kilos.

     Prosecutor: Judge, if he had –

     Court: Wait a minute. Wait a minute. Wait a minute.
     You can ask him if he was sent by a mule to get some
     money, but you can’t –

     Defense Counsel: Your Honor –
Criminal No. 16-526 (FAB)                                       24

     Court: Excuse me. You cannot ask him whether that means
     that he didn’t bring any drugs, because that’s
     impeachment by omission . . . You can ask him “Did
     [Villa] bring drugs?” But you can’t say “You didn’t say
     that in the Grand Jury.”

Id. at pp. 168—69.

           The question “how do you know [Villa]?” does not call

for an exhaustive account of every encounter between Domínguez and

Villa.    Accordingly, the Court did not abuse its discretion in

proscribing Villa’s attempt to impeach by omission.

         5. The Cross-Examination of José Herrera-Olavarría

           Villa seeks a new trial because the Court denied his

request to question Herrera regarding alleged violations of his

pre-trial release conditions.     (Docket No. 648 at p. 17.)    On

September 2, 2016, Magistrate Judge Bruce J. McGiverin released

Herrera on bail, ordering that he: (1) “not violate federal, state,

or local law,” (2) remain at his “residence at all times except

for employment; education; religious services; medical, substance

abuse, or mental health treatment; attorney visits [and] court

appearances.”      (Docket No. 29.)   Herrera and Cessy Martínez-

Lantigua (“Martínez”) separated after the commencement of this

criminal action.

           The United States Probation Office (“U.S.P.O.”) informed

the Court that on May 7, 2018, the Commonwealth of Puerto Rico

Court of First Instance issued an protective order against Herrera
Criminal No. 16-526 (FAB)                                                 25

on Martínez’s behalf.       (Docket No. 280 at p. 2.)          Consequently,

the   Court   modified    the   conditions   of    Herrera’s    release   by

prohibiting him from having “any type of contact with [Martínez].”

Id.; Docket Nos. 281 & 299.

           Less than a month before trial, the U.S.P.O. notified

the Court that “events transpired in Ms. Martínez’s residence”

involving Herrera.       (Docket No. 563 at p. 1.)       Magistrate Judge

McGiverin rescinded Herrera’s bond on November 1, 2019, and set a

revocation hearing for November 6, 2019.          (Docket Nos. 637 & 632.)

Villa’s trial ended on November 1, 2019.            (Docket No. 622.)     At

the revocation hearing that followed, “[d]efense counsel informed

that [Villa] would not object to his bail being revoked pending

his sentencing hearing.”        (Docket No. 640.)         Defense counsel

argued at trial that the alleged violation of pre-trial release

“goes straight to [Herrera’s] credibility or mendacity” and bias.

(Docket No, 636 at p. 6.)

                a. Truthfulness

                  Villa argues that Herrera deceived the U.S.P.O by

visiting Martínez’s residence. (Docket No. 635 at p. 96.) Federal

Rule of Evidence 608 (“Rule 608”) provides that:

      Except for a criminal conviction under Rule 609,
      extrinsic evidence is not admissible to prove specific
      instances of a witness’s conduct in order to attack or
      support the witness’s character for truthfulness. But
      the court may, on cross-examination, allow them to the
Criminal No. 16-526 (FAB)                                                    26

      inquired into if they are probative of the character for
      truthfulness or untruthfulness.

Fed. R. Evid. 608(b). 4        Violations of pre-trial release do not,

without more, implicate a witness’s character for truthfulness.

United States v. Montrose, 15 Fed. Appx. 89 *90 (4th Cir. July 27,

2001) (“The court similarly found no dishonesty involved in the

second witness’s violation of probation.              We find no abuse of

discretion in this finding.”); United States v. Colella, Case No.

88-538, 1989 U.S. Dist. LEXIS         9160 *9—10 (E.D. Pa. Aug. 1, 1989)

(“This court does not believe that Pott’s failure to appear at

Colella’s    first    trial,    alleged    violations    of   probation,     or

contempt of court bear on his truthfulness within the meaning of

[Rule 608].”).

                 b. Bias

                     Generally, “pending charges are relevant to show

pro-government bias on the part of the testifying witness, on the

theory that the witness might tailor her testimony to please the

prosecutor, in exchange for a promise of leniency on the pending

charges.”    Stephens v. Hall, 294 F.3d 210, 224 (1st Cir. 2002).


4 Villa disclaimed that he “was bringing [the violation of pre-trial release]
as a conviction.” (Docket No. 636 at p. 5.) Pursuant to Federal Rule of Evidence
609, evidence of a felony conviction “must be admitted, subject to Rule 403, in
a civil or criminal case in which the witness is not a defendant.” Fed. R.
Evid. 609(a)(1)(A) see United States v. McElhiney, Case No. 02-938, 2007 U.S.
Dist. LEXIS 104975 *15 (C.D. Cal. Feb. 26, 2007) (“[S]upervised release
violations are not felonies, so they are not admissible pursuant to Rule 609.”).
Criminal No. 16-526 (FAB)                                                              27

Restrictions on cross-examination are proper, however, “to prevent

undue    prejudice,     confusion      of   the    issues,     witness         badgering,

redundancy,     or    questioning       that      appears    to     be    of    marginal

relevance.”      United States v. Berríos-Bonilla, 822 F.3d 25, 31

(1st Cir. 2016) (citing Delaware v. Van Arsdall, 475 U.S. 673, 679

(1986)).      The Court possesses “wide latitude” to “set reasonable

limits on cross-examination.”            United States v. Corliss, 919 F.3d

666,    669   (1st    Cir.    2019).    “Restrictions        on    cross-examination

regarding     bias     are    erroneous     only     if     they    are        manifestly

unreasonable or overboard.”            United States v. Martínez-Vives, 475

F.3d 48, 53 (1st Cir. 2007) (citation omitted).

                      Here, the Court exercised its sound discretion in

limiting the scope of cross-examination pertaining to allegations

of   which    there    had     been    no   findings.         Pursuant         to   these

circumstances,       the     Court    exercised     its     sound    distraction       to

prevent a mini-trial within the trial that would confuse the issues

before the jury.        See United States v. Gilbert, 229 F.3d 15, 24

(1st Cir. 2000) (affirming exclusion of extrinsic evidence because

“there would be a mini-trial on whether the [act] actually took

place”); United States v. Jiménez-Bencevi, 788 F.3d 7, 21 (1st

Cir. 2015) (holding that the “Confrontation Clause does not give

a defendant the right to cross-examine on every conceivable theory

of bias”)
Criminal No. 16-526 (FAB)                                                      28

          6. Villa’s Letter to the Court

            Villa   argues   the   letter    he   mailed   to    the   Court   is

inadmissible and irrelevant.         (Docket No. 648 at p. 19.)                His

letter states in full:

     I am writing to you this letter because I am going
     through a bad time with a lot of frustration amidst the
     legal proceedings I am facing.      I respectfully and
     heartily request the notification of the decision made
     regarding the Suppression Hearing [in Case No. 17-608].
     On many occasions, I have expressed to my legal
     representation my desire to reach an agreement with the
     Government.   I am in the best disposition to make a
     fair, reasonably and intelligent agreement once I know
     the Suppression of Evidence to agree and take the best
     decision regarding the same.

(Docket No. 536 at p. 4.)          Villa moved to exclude this letter

pursuant to Federal Rule of Evidence 410 (“Rule 410”) and Federal

Rule of Criminal Procedure 11(f) (“Rule 11(f)”).                (Docket No. 522

at p. 4.)

     Rule     11(f)     provides      that        the   “admissibility         or

inadmissibility of a plea, a plea discussion, and any related

statement is governed by Federal Rule of Evidence 410.”                 Fed. R.

Crim. P. 11(f).       Rule 410 precludes the admission of statements

“made during plea discussions with an attorney for the prosecuting

authority if the discussions did not result in a guilty plea or

they resulted in a later-withdrawn guilty plea.”                 Fed. R. Evid.

410(a).     Rule 410(a) applies exclusively to “a statement made

during plea discussions with an attorney for the prosecuting
Criminal No. 16-526 (FAB)                                                 29

authority.”     Fed. R. Evid. 410(a)(4) (emphasis added).             Villa

addressed and mailed the letter to the Court, not to “an attorney

for the prosecuting authority.”      See id.; Docket No. 543; see also

United States v. Pérez-Franco, 873 F.2d 455, 461 (1st Cir. 1989)

(finding that Rule 410 “has been consistently interpreted by the

courts to protect only those statements made by a defendant to the

prosecuting attorney himself”). The Court concluded that Villa’s

letter falls beyond the purview of Rule 410. See United States v.

Bauzó-Santiago,   867   F.3d   13,   (1st    Cir.   2017)   (affirming   the

admission of a letter the defendant mailed to the court).

     The letter is relevant because Villa’s assertions convey a

consciousness of guilt.     Being represented by counsel, Villa filed

an incriminating letter to the Court on his own accord.              (Docket

No. 648.)     By doing so, Villa assumed the risk that the letter

would be used against him.     Consequently, the Court did not err in

holding that letter was admissible as an admission by party-

opponent. Fed. R. Evid. 801(d)(2)(A); see United States v. Shrader,

No. 09-270, 2010 U.S. Dist. LEXIS 65806 *12 (S.D.W. Va. July 1,

2010) (“The fact that the Court will not consider Defendant’s pro

se motion does not mean that the motion is not a party-opponent

admission.     Therefore,   pursuant    to    Federal   Rule   of   Evidence

801(d)(2)(A), the Court finds that the motion is admissible.”).
Criminal No. 16-526 (FAB)                                             30

IV.   Conclusion

      For the reasons set forth above, Villa’s motion for judgment

of acquittal is DEINED.      (Docket No. 846.)

      The Court initially set Villa’s sentencing for March 15, 2020.

(Docket No. 658.) In response to the Covid-19 pandemic, the United

States District Court for the District of Puerto ordered that

“[a]ll civil and criminal proceedings in the District of Puerto

Rico are continued until April 15, 2020.”        Order Regarding Virtual

Courtroom System, Misc. No. 20-0088 (GAG) (D.P.R. Mar. 24, 2020).

Accordingly, Villa’s sentencing hearing has been continued pending

further Court order.      See Docket No. 689.



      IT IS SO ORDERED.

      San Juan, Puerto Rico, March 28, 2020.

                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
